Appeal by the natural father of Roger Martin Zucker, an infant, from an order of the Special County Judge of Sullivan County, which granted his adoption by the petitioners-respondents. The adoption was granted over the objection of the natural father upon the ground that when he placed the child with respondents in 1942, his declarations in so doing and his subsequent conduct with reference to the child as shown by the proofs constituted his abandonment of the child. The issue was vigorously contested and carefully and fully tried out. It is our view that there was ample evidence to sustain the finding of abandonment. The child’s mother having died at his birth the appellant placed him with his mother’s sister and her husband, the respondents, and told them in substance that he surrendered the child to them to be brought up by them as their own child. The weight of the evidence is that his subsequent conduct with reference ■ to the child was wholly consistent with his declarations when he surrendered the child to them and evinced a settled purpose to forego his parental duties and relinquish his parental rights. Order unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.